DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on July 27th, 2022 has been acknowledged.  By this amendment, claim 7 has been amended and claims 1-6 and 13 have been cancelled.  Accordingly, claims 7-12 and 14-15 are pending in the present application in which claims 14 and 15 have been withdrawn from further consideration as being drawn to non-elected invention.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsunori et al. (DE 11 2017 002 961 T5), English translation included, in view of Hiyoshi (U.S. Pub. 2018/0082920), both of record.
In re claim 7, Tatsunori discloses a power module including: a spacer 4 (see page 3 and figs. 3A, 3B, 4A-C); a first substrate 3 having a first metal layer 3a including an upper surface having a bonding region in which the spacer 4 is bonded by solder 7 (see page 3 and figs. 3A, 3B, 4A-C); and at least one wire 9 located in the solder 7 within the bonding region (see page 3 and figs. 3A, 3B, 4A-C).

    PNG
    media_image1.png
    460
    720
    media_image1.png
    Greyscale

Tatsunori is silent to wherein the power module further including a power semiconductor chip having a first surface which is bonded to the spacer in an opposite direction of the first substrate; and a second substrate having a second metal layer bonded to a second surface of the power semiconductor chip.
However, Hiyoshi discloses in a same field of endeavor, a power module, including, inter-alia, a power semiconductor chip 30 having a first surface which is bonded to the spacer 40 in an opposite direction of the first substrate 20; and a second substrate 10 having a second metal layer 12 bonded to a second surface of the power semiconductor chip 30 (see paragraphs [0039]-[0048] and fig. 1).

    PNG
    media_image2.png
    402
    765
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Hiyoshi into the power module of Tatsunori in order to enable the power module further including a power semiconductor chip having a first surface which is bonded to the spacer in an opposite direction of the first substrate; and a second substrate having a second metal layer bonded to a second surface of the power semiconductor chip in Tatsunori to be formed because in doing so would provide a power module having a bonding structure for a radiation member which is more effectively dissipate heat generated in the power conversion chip (see paragraph [0007] of Hiyoshi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 8, as applied to claim 7 above, Tatsunori in combination with Hiyoshi discloses wherein the at least one wire 9 has at least a convex portion (a top portion of the wire 9) which is formed toward the spacer 4 (see page 3 and fig. 3A of Tatsunori).
In re claim 9, as applied to claim 8 above, Tatsunori in combination with Hiyoshi discloses wherein a first end portion 9a and a second end portion 9b of the at least a wire 9 are fixed to the upper surface of the first metal layer 3a and a region between the first end portion and the second end portion of the at least a wire 9 is spaced from the upper surface of the first metal layer 3a toward the spacer 4 to form the at least a convex portion (see page 3 and fig. 3A of Tatsunori).
In re claim 10, as applied to claim 8 above, in the current embodiment as shown in fig. 3A, Tatsunori discloses wherein a first end portion 9a and a second end portion 9b of the at least a wire 9 and a region of the at least a wire 9 corresponding between the plurality of fixing portions are spaced from the upper surface of the first metal layer 3a toward the spacer 4 to form the at least a convex portion (see page 3 and fig. 3A) but is silent to wherein at least a portion between the first end portion and the second end portion of the at least a wire form a plurality of fixing portions fixed to the upper surface of the first metal layer.
However, Tatsunori discloses in another embodiment, as shown in fig. 1, wherein a first end portion and a second end portion of the wire 6 and at least a portion (a concave portion of the wire 6) between the first end portion and the second end portion of the at least a wire form a plurality of fixing portions fixed to the upper surface of the first metal layer, and a region of the at least a wire corresponding between the plurality of fixing portions are spaced from the upper surface of the first metal layer toward the spacer to form the at least a convex portion (see page 3 and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the embodiment of fig. 1 into the embodiment of fig. 3A of Tatsunori in order to incorporate the wire as shown in fig. 1 into the soldering structure of Tatsunori as shown in fig. 3A in order to enable at least a portion between the first end portion and the second end portion of the at least a wire form a plurality of fixing portions fixed to the upper surface of the first metal layer, and a region of the at least a wire corresponding between the plurality of fixing portions are spaced from the upper surface of the first metal layer toward the spacer to form the at least a convex portion to be formed since the wire as shown in fig. 1 includes a concave portion that enable the fixing portions to be fixed to the bonding surface of the metal layer.
In re claim 11, as applied to claim 7 above, Tatsunori in combination with Hiyoshi discloses wherein the at least one wire includes: a plurality of wires 9 mounted along a circumference of the bonding region 10 (see page 4 and figs. 3A, 3B, 4A-C of Tatsunori).
In re claim 12, as applied to claim 8 above, Tatsunori in combination with Hiyoshi discloses wherein the at least a convex portion (of the wire 9) is disposed between the spacer 4 and the first metal layer 3a (see page 3 and fig. 3A of Tatsunori).
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed July 27th, 2022 have been fully considered but they are not persuasive. 
With respect to independent claim 7, Applicant contends that Tatsunori and Hiiyoshi, taken individually or combined fail to teach or suggest a power module including a power semiconductor chip having a first surface which is bonded to the spacer in an opposite direction of the first substrate, and a second substrate having a second metal layer bonded to a second surface of the power semiconductor chip.
Particularly, Applicant contends that the first substrate of the present invention is bonded to the spacer by the solder on the upper surface of the first substrate and that the substrate 20 of Hiyoshi is not bonded to the spacer 40 of Hiyoshi by the solder S.
However, it is respectfully submitted that Applicant’s argument is not persuasive because Applicant's argues against the references individually and that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Particularly, as shown in fig. 3A, Tatsunori discloses a power module including, inter-alia, a spacer 4 (see page 3 and fig. 3A); a first substrate 3 having a first metal layer 3a including an upper surface having a bonding region in which the spacer 4 is bonded by solder 7 (see page 3 and fig. 3A); and at least one wire 9 located in the solder 7 within the bonding region (see page 3 fig. 3A).

    PNG
    media_image3.png
    379
    697
    media_image3.png
    Greyscale

Thus, Tatsunori discloses that the spacer 4 can be bonded to the first substrate 3 via the solder 7.  What Tatsunori lacking is a power semiconductor chip having a first surface which is bonded to the spacer in an opposite direction of the first substrate; and a second substrate having a second metal layer bonded to a second surface of the power semiconductor chip.
However, Hiyoshi discloses in a same field of endeavor, a power module, including, inter-alia, a power semiconductor chip 30 having a first surface which is bonded to the spacer 40 in an opposite direction of the first substrate 20; and a second substrate 10 having a second metal layer 12 bonded to a second surface of the power semiconductor chip 30 (see paragraphs [0039]-[0048] and fig. 1).  Particularly, Hiyoshi is directed to a power module including a doubled-sided cooling structure and that when the cooling performance of the power module is improved, the rated current of power semiconductor device that are currently used may be lowered and the chip size may be reduced and the substrates 10 and 20 serve as a base material for forming the double-sided cooling structure on the upper and lower sides of the power conversion chip 30 (see paragraphs [0004]-[0041] and fig. 1).  Thus, it is possible to reduce chip cost and stabilize operation of the power module (see paragraph [0004] of Hiyoshi).

    PNG
    media_image2.png
    402
    765
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Hiyoshi into the power module of Tatsunori in order to enable the power module further including a power semiconductor chip having a first surface which is bonded to the spacer in an opposite direction of the first substrate; and a second substrate having a second metal layer bonded to a second surface of the power semiconductor chip in Tatsunori to be formed because in doing so would provide a power module including a doubled-sided cooling structure which is more effectively dissipate heat generated in the power conversion chip (see paragraph [0007] of Hiyoshi) and furthermore it is possible to reduce chip cost and stabilize operation of the power module (see paragraph [0004] of Hiyoshi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In response to Applicant’s further argument that even if Hiyoshi and Tatsumori are modified to combine their disclosed elements, the proposed combination does not yield the presently claimed invention as a necessary and predictable result.
It is respectfully submitted that Applicant’s above argument is not persuasive because the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, the primary reference to Tatsumori is directed to a power module solving the issue of power semiconductor device having an increasingly higher internal current density in response to the demand for downsizing and high output and must function at a high temperature and it is necessary to more efficiently transfer heat generated in a semiconductor element to a base plate to dissipate the heat.  It is also necessary to suppress the propagation of cracks when cracks form in a solder layer connecting the semiconductor element and the substrate (see page 2 of Tasumori).  Particularly, Tatsumori discloses a first substrate 3 having a first metal layer 3a including an upper surface having a bonding region in which the spacer 4 is bonded by solder 7 (see page 3 and figs. 3A, 3B, 4A-C); and at least one wire 9 located in the solder 7 within the bonding region (see page 3 and figs. 3A, 3B, 4A-C).  Thus, by doing so, the power module which has high reliability and high thermal conductivity even in high-temperature operation can be obtain.  Additionally, the occurrence of voids in the solder layer can be prevented and the development of cracks in the solder layer can be minimized (see page 2 of Tatsumori).
The secondary reference to Hiyoshi discloses a power semiconductor chip 30 having a first surface which is bonded to the spacer 40 in an opposite direction of the first substrate 20; and a second substrate 10 having a second metal layer 12 bonded to a second surface of the power semiconductor chip 30 (see paragraphs [0039]-[0048] and fig. 1).  By doing so, the technique provides a double-sided cooling structure which is more effectively dissipate heat generated in the power semiconductor chip (see paragraph [0007] of Tatsumori). 
With respect to the limitation of “a first substrate having a first metal layer including an upper surface having a bonding region in which the spacer is bonded by solder”, it is respectfully submitted that, contrary to Applicant’s contention, Tatsumori already teaches a first substrate 3 having a first metal layer 3a including an upper surface having a bonding region in which the spacer 4 is bonded by solder 7 (see page 3 and figs. 3A, 3B, 4A-C).  Thus, Tatsumori teaches that it is well-known in the art that the first substrate can be bonded to the spacer by solder.
In view of the above, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Hiyoshi into the power module of Tatsumori in order to include a power semiconductor chip having a first surface which is bonded to the spacer in an opposite direction of the first substrate; and a second substrate having a second metal layer bonded to a second surface of the power semiconductor chip in Tatsunori to be formed in order to provide a double-sided cooling structure which is more effectively dissipate heat generated in the power semiconductor chip (see paragraph [0007] of Hiyoshi).  Furthermore, the technique would reduce chip cost and stabilize the operation of the power module (see paragraph [0004] of Hiyoshi).  
Therefore, the combination would have yield predictable results to one of ordinary skill in the art such that the power module includes a double-sided cooling structure which is more effectively dissipate heat generated in the power semiconductor chip and further reduce chip cost and stabilize the operation of the power module.  
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ludeke et al.			U.S. Pub. 2018/0047697	Feb. 15, 2018.
Minamio et al.		U.S. Patent 9,136,193	Sep. 15, 2015.
Rozman et al.		U.S. Patent 8,520,389	Aug. 27, 2013.
Umemura et al.		U.S. Patent 8,497,166	Jul. 30, 2013.
Hosseimi			U.S. Patent 7,632,718	Dec. 15, 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892